DECISION
The application of the above-named defendant for a review of the sentence of 10 years on each of three counts; to be served consecutively imposed on May 21, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentences imposed were proper and just.
We wish to thank Dirk Williams of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, Thomas A. Olson, Frank M. Davis